DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Robert A. King.

The application has been amended as follows: these claims will replace previous versions.
  	This listing of claims will replace all prior versions and listings of claims in the application:
1.	(Currently amended)  A method for improved management of virtual machine (VM) clusters, comprising:
in a virtual machine cluster management device comprising at least one computer processor:
determining a current utilization value for each of a plurality of virtual machines (VMs) in a virtual machine cluster, the VMs associated with a plurality of applications;
storing the current utilization values for each of the plurality of VMs in a utilization table;
determining that a capacity threshold for the virtual machine cluster has not been reached based on an aggregation of the current utilization values for the plurality of VMs;
provisioning a new VM into the virtual machine cluster; 
storing a default utilization value for the new VM in the utilization table in response to the new VM not meeting a maturity threshold indicating an age of the new VM, wherein the default utilization value is based on a utilization metric for an application that is to be associated with the new VM or a pre-set utilization value and the default utilization value is not a measured utilization value for the new VM; 
re-determining the capacity threshold based on the aggregated stored current utilization values for the plurality of VMs and the stored default utilization value for the new VM; and 
replacing the default utilization value for the new VM with a current utilization value in response to the being reached.

2.	(Original)  The method of claim 1, further comprising:
storing an indicator in the utilization table indicating that the new VM has not met the maturity threshold.

3.	(Original)  The method of claim 1, wherein the current utilization value for the new VM is not stored in the utilization table in response to the new VM not meeting the maturity threshold.

4.	(Original)  The method of claim 1, wherein the maturity threshold is based on an age of the new VM.

5.	(Original)  The method of claim 1, wherein the utilization metric value is based on an average utilization or a maximum utilization for the application.

6.	(Original)  The method of claim 1, wherein the utilization metric for the application is determined before the new VM is provisioned.

7.	(Original)  The method of claim 1, wherein the default utilization value is replaced with a current utilization value for the new VM when the maturity threshold for the new VM is reached.

8-13.	(Cancelled).

14.	(Currently amended)  A system for improved management of virtual machine (VM) clusters, comprising:
a virtual machine cluster comprising a plurality of virtual machines (VMs), the VMs associated with a plurality of applications; and
a virtual machine cluster management device comprising at least one computer processor and a memory storing a utilization table, the virtual machine cluster management device in communication with the VMs;
wherein the virtual machine cluster management device performs the following:
determine a current utilization value for each of the plurality of VMs in the virtual machine cluster;
store the current utilization values for each of the plurality of VMs in the utilization table;
determine that a capacity threshold for the virtual machine cluster has not been reached based on an aggregation of the current utilization values for the plurality of VMs;
provision a new VM into the virtual machine cluster; 
store a default utilization value for the new VM in the utilization table in response to the new VM not meeting a maturity threshold indicating an age of the new VM, wherein the default utilization value is based on a utilization metric for an application that is to be associated with the new VM or a pre-set utilization value and the default utilization value is not a measured utilization value for the new VM; 
re-determine the capacity threshold based on the aggregated stored current utilization values for the plurality of VMs and the stored default utilization value for the new VM; and 
replacing the default utilization value for the new VM with a current utilization value in response to the being reached.


15.	(Previously presented)  The system of claim 14, wherein the virtual machine cluster management device stores an indicator in the utilization table indicating that the new VM has not met the maturity threshold.

16.	(Original)  The system of claim 14, wherein the current utilization value for the new VM is not stored in the utilization table in response to the new VM not meeting the maturity threshold.

17.	(Original)  The system of claim 14, wherein the maturity threshold is based on an age of the new VM.

18.	(Original)  The system of claim 14, wherein the utilization metric value is based on an average utilization or a maximum utilization for the application.

19.	(Previously presented)  The system of claim 14, wherein the utilization metric for the application is determined before the new VM is provisioned.

20.	(Original)  The system of claim 14, wherein the default utilization value is replaced with a current utilization value for the new VM when the maturity threshold for the new VM is reached.


Examiner’s Statement of Reason for Allowance
Claims 1-7, 14-20 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: Claims 1-7, 14-20 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
The primary reason for allowance for claims 1, 14 is the inclusion of the limitations, “determining a current utilization value for each of a plurality of virtual machines (VMs) in a virtual machine cluster, the VMs associated with a plurality of applications; storing the current utilization values for each of the plurality of VMs in a utilization table; determining that a capacity threshold for the virtual machine cluster has not been reached based on an aggregation of the current utilization values for the plurality of VMs; provisioning a new VM into the virtual machine cluster; storing a default utilization value for the new VM in the utilization table in response to the new VM not meeting a maturity threshold indicating an age of the new VM, wherein the default utilization value is based on a utilization metric for an application that is to be associated with the new VM or a pre-set utilization value and the default utilization value is not a measured utilization value for the new VM; re-determining the capacity threshold based on the aggregated stored current utilization values for the plurality of VMs and the stored default utilization value for the new VM; and replacing the default utilization value for the new VM with a current utilization value in response to the maturity threshold for the new VM being reached” in conjunction with the rest of the limitations set forth in the claims including all disclosed steps of functions or all disclosed structures performing corresponding functions.
Each of prior arts of record teaches portions of the scope of the claim above, however, it would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations at the time of filing instant application unless knowledge from the applicant's disclosure is obtained.
Examiner notes the above limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone. Examiner is pointing out the subject matter of the above-described claims of which is considered novel over the prior art for the benefit of the Applicant and cannot be considered novel alone, but in context of the entirety of the claim language.
Consequently, the prior arts of record individually and as a whole do not teach the claim limitation above.
The remaining claims, not specifically mentioned, are allowable for being dependent upon the claims mentioned above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY N. KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SISLEY N KIM/           Primary Examiner, Art Unit 2196  
06/16/2021